DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claim 10 in the reply filed on 7-25-22 is acknowledged.
Claims 1-8 and 11-14 have been canceled in the amendments filed 7-25-22.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 10 recites receiving information, sending a request to check, but not a step of checking, and multiple steps of sending instructions to move cleaning device components, but no steps of actually moving the components. These all could be mental steps. The courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer (MPEP 2106.04(a)(2) section III).
The limitation of “a control unit receives an item of information relating to a demand for cleaning”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a control unit,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “control unit” language, “receiving” in the context of this claim encompasses the user manually observing the detection module. Similarly, the limitation of “the control unit sends a request to check that the other angular sectors of the detection module are operational”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a control unit,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “control unit” language, “sending” in the context of this claim encompasses the user manually checking the detection module.
This judicial exception is not integrated into a practical application. In particular, the limitations are not actively claiming actions performed. For example, the step in which the control unit sends a request to check that the other sectors are operational is not the action of actually checking, just asking to check. Likewise, there is no step of actually moving the spray rail but rather a step in which a control unit send instructions for that. Accordingly, it does not appear the abstract idea(s) have been integrated into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The preamble includes the driving assistance system components. However, these are well-understood and conventional in the art of driver assisted systems. Claim 10 is therefore not patent eligible. The remaining claims are rejected as being dependent on a claim which is not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 refers to “the detection module”, however “at least one detection module” encompassing multiple detection modules are earlier recited and it is uncertain as to which is being referenced in claim 10 lines 4-6, 10 and 12, see MPEP 2173.05(e). It is unclear whether the limitations related to “the detection module” includes multiple detection modules or only one of the detection module.

Claim 10 refers to “the cleaning device”, however “at least one cleaning device” encompassing multiple cleaning devices are earlier recited and it is uncertain as to which is being referenced in claim 10 lines 4, see MPEP 2173.05(e). It is unclear whether the limitations related to “the cleaning device” includes multiple cleaning devices or only one of the cleaning devices.

 Claim 21 recites the limitation " the front angular sector" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

The remaining claims are rejected as being dependent on an indefinite claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 10 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Newman US 2018/0143298 (US’298).

Regarding claim 10, US’298 teaches methods, devices, and systems of a sensor surface object detection system are provided. Output from sensors (at least one detection module) of a vehicle (motor vehicle) may be used to describe an environment around the vehicle (acquire images within a given field of view). In the event that a sensor is obstructed by dirt, debris, or detritus the sensor may not sufficiently describe the environment for autonomous control operations (driving assistance system). The sensor surface object detection system may receive output from the sensors of the vehicle to determine whether any of the sensors are obstructed. The determination may be made by comparing the output of one sensor to another, determining whether the output of a sensor is within a predetermined threshold, or comparing characteristics of multiple sensor outputs to one another. When a sensor is determined to be obstructed, the system may send a command to a cleaning system to automatically remove the obstruction (and at least one cleaning device configured to clean an optical surface of the detection module) (abstract). US’298 further teaches the cleaning system includes a fluid-directing nozzle 1618 configured to direct pressurized fluid supplied by fluid supply 1628 (e.g., a pump, or compressor, etc.) via one or more fluid lines 1632. the fluid-directing nozzle 1618 may be moveable to target a particular region of the sensor area having the obstruction object 1604 (para. 147, see fig. 16a-c) (cleaning device comprising a device for spraying a cleaning fluid, the spray device being arranged around the detection module). The cleaning device cleans the surface of the sensors shown in fig. 8A-B which include curved surfaces and therefore would include angular sectors (para. 107) (the spray device being configured to clean an angular sector of the detection module). Since the spray device is movable to target a particular region of the sensor area having the obstruction object the spray device would move from a retracted position to a deployed position (para. 146-148) which reads on (at least one step in which the control unit sends a first instruction for moving a first spray rail for cleaning the first angular sector in question from a retracted position to a deployed position; at least one step in which the control unit sends a second instruction causing a cleaning fluid to be sprayed by the first spray rail). US’298 further teaches FIG. 14 is a flow diagram of a first method 1400 for detecting an object on a sensor surface of the vehicle 100 in accordance with embodiments of the present disclosure. The method 1400 proceeds be identifying one or more sensors that are suspected of being dirty, unclean, and/or obstructed (step 1424) (at least one step in which a control unit receives an item of information relating to a demand for cleaning at least one first angular sector of the detection module). Next, the method 1400 may continue by determining whether the vehicle control system 348 and/or the sensor cleaning systems 370 cleaned the sensor(s) (step 1432) (at least one step in which the control unit sends a request to check that the other angular sectors of the detection module are operational) (para. 130-137). Therefore, US’298 teaches a method for cleaning a driving assistance system for a motor vehicle, the driving assistance system comprising at least one detection module configured to acquire images within a given field of view, and at least one cleaning device configured to clean an optical surface of the detection module, the cleaning device comprising a device for spraying a cleaning fluid, the spray device being arranged around the detection module, the spray device being configured to clean an angular sector of the detection module, the method comprising: at least one step in which a control unit receives an item of information relating to a demand for cleaning at least one first angular sector of the detection module; at least one step in which the control unit sends a request to check that the other angular sectors of the detection module are operational; at least one step in which the control unit sends a first instruction for moving a first spray rail for cleaning the first angular sector in question from a retracted position to a deployed position; at least one step in which the control unit sends a second instruction causing a cleaning fluid to be sprayed by the first spray rail

US’298 does not teach the device comprising at least two rails, arranged around the detection module, each spray rail being configured to clean an angular sector of the detection module, and each spray rail being able to be activated independently of the other spray rails, and at least one step in which the control unit sends a third instruction for moving the first spray rail in question from the deployed position to the retracted position.

However, US’298 further teaches a configuration of a cleaning system 1602 which includes a connection arm (rail), which transports a cleaning device with a movable carriage from a position off of the sensor area (the retracted position) to a cleaning position for cleaning (the deployed position) the sensor area (at least one step in which the control unit sends a third instruction for moving the first spray rail in question from the deployed position to the retracted position) (para. 148). In some cases, information from multiple sensors 116A-K may be processed to form composite sensor detection information. For example, a first sensor 116A and a second sensor 116F may correspond to a first camera 116A and a second camera 116F aimed in a forward traveling direction of the vehicle 100. In this example, images collected by the cameras 116A, 116F may be combined to form stereo image information. This composite information may increase the capabilities of a single sensor in the one or more sensors 116A-K by, for example, adding the ability to determine depth associated with targets in the one or more detection zones 208, 216A-D. Similar image data may be collected by rear view cameras (e.g., sensors 116G, 116H) aimed in a rearward traveling direction vehicle 100. In some embodiments, multiple sensors 116A-K may be effectively joined to increase a sensing zone and provide increased sensing coverage. For instance, multiple RADAR sensors 116B disposed on the front 110 of the vehicle may be joined to provide a zone 216B of coverage that spans across an entirety of the front 110 of the vehicle (para. 50-52). Therefore, US’298 teaches a sensor zone (detection module) include multiple sensors which can each be cleaned by individual cleaning devices which are respectively associated with an individual sensor. Therefore, combining different embodiment of US’298 can include combining the moving mechanisms of the cleaning devices of US’298 and providing multiple sensors with individual cleaning devices, which reads on at least two rails, arranged around the detection module, each spray rail being configured to clean an angular sector of the detection module, and each spray rail being able to be activated independently of the other spray rails, and at least one step in which the control unit sends a third instruction for moving the first spray rail in question from the deployed position to the retracted position.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’298 to include at least two rails, arranged around the detection module, each spray rail being configured to clean an angular sector of the detection module, and each spray rail being able to be activated independently of the other spray rails, and at least one step in which the control unit sends a third instruction for moving the first spray rail in question from the deployed position to the retracted position because US’298 teaches it as an alternative configuration for operating the cleaning system and for provide increased sensing coverage and it is prima facie obvious to combine two configurations each of which is taught by the prior art to be useful for the same purpose, in order to form a third configuration to be used for the very same purpose the idea of combining them flows logically from their having been individually taught in the prior art, see MPEP 2144.06.

Regarding claim 15, the modified method of US’298 teaches the method for cleaning a driver assistance system of claim 10. 

Within the above discussed embodiment, the modified method of US’298 does not teach wherein the at least one cleaning device comprises a substantial annular shape.

However, US’298 further teaches the cleaning device can include the wiper blade 1638 may be made at least partially from a compliant material configured to conform to a shape, curve, or feature of the sensor surface 1616 (para. 148). The sensors can include rounded surfaces (see fig. 8a-b, para. 107-110). Therefore, US’298 teaches different embodiments of the cleaning device can include annular shaped cleaning surfaces.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’298 to include wherein the at least one cleaning device comprises a substantial annular shape because US’298 teaches it is an alternative configuration for the cleaning device and it is prima facie obvious to combine two configurations each of which is taught by the prior art to be useful for the same purpose, in order to form a third configuration to be used for the very same purpose the idea of combining them flows logically from their having been individually taught in the prior art, see MPEP 2144.06.

Regarding claim 16, the modified method of US’298 teaches the method for cleaning a driver assistance system of claim 10. 

Within the above discussed embodiment, the modified method of US’298 does not teach wherein each spray rail comprises at least two fluid spray nozzles.

However, US’298 further teaches fluid-directing nozzle 1618 (fluid spray nozzle) configured to direct pressurized fluid supplied by fluid supply 1628 (e.g., a pump, or compressor, etc.) via one or more fluid lines 1632 (para. 147). The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’298 to include wherein each spray rail comprises at least two fluid spray nozzles because US’298 teaches providing a fluid spray nozzle and the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 .VI. (B).

	
Regarding claims 17-20, the modified method of US’298 teaches the method for cleaning a driver assistance system of claim 10. US’298 further teaches the moveable carriage may be actuated via a solenoid, air/gas cylinder, hydraulic cylinder, screw actuator and motor, linear actuator, and/or any other actuator configured to convert energy into motion (para. 148). Wherein a hydraulic cylinder would include a telescopic deployment device. Therefore, the modified method of US’298 further teaches wherein each spray rail is mounted on a telescopic deployment device, with regard to claim 17 and 19 and hydraulically operating the telescopic deployment device, with regard to claim 18 and 20.

Within the above discussed embodiment, the modified method of US’298 does not teach wherein at least one step in which the control unit sends the first instruction for moving the telescopic deployment device comprises retracting each spray rail to at least one deployed position, with regard to claim 17 and wherein at least one step in which the control unit sends the first instruction for moving the telescopic deployment device comprises retracting each spray rail to at least one retracted position, with regard to claim 19.

However, configuring the hydraulic cylinder so that it retracts to the deployed position or retracts to the retracted position would not have change the operation of the hydraulic cylinder or the cleaning device. A claim which read on the prior art except with regard to the position of particular devices, were held unpatentable because shifting the position of equipment which would not have modified the operation of the device is held to be obvious.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’298 to include wherein at least one step in which the control unit sends the first instruction for moving the telescopic deployment device comprises retracting each spray rail to at least one deployed position, with regard to claim 17 and wherein at least one step in which the control unit sends the first instruction for moving the telescopic deployment device comprises retracting each spray rail to at least one retracted position, with regard to claim 19, because the modified method of US’298 includes  teaches hydraulic cylinder deployment devices for moving the spray rails from a retracted position to a deployed position and a claim which read on the prior art except with regard to the position of particular devices, were held unpatentable because shifting the position of equipment which would not have modified the operation of the device is held to be obvious, see MPEP 2144.04 VI.C.

	
Regarding claim 21, the modified method of US’298 teaches the method for cleaning a driver assistance system of claim 10. US’298 further teaches the schematic views of 12A-12C show computer-generated images 1201-1203 including one or more targets 1204A-E that are detected as changing in shape, size, range, and/or geometry while the vehicle 100 is operating along a path 1206 or roadway (para. 121). Therefore US’298 teaches a control unit receives an item of information comprises acquiring images relating to a road scene in front of the vehicle for which the driving assistance system is intended. The sensor surfaces are arranged to face the driving direction of the vehicle (para . 48-52 and 107-110, see fig. 2 and 8). Therefore, the modified method of US’298 further teaches the front angular sector being centered on a longitudinal axis of forward movement of the vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Doorley et al. US2016/0121855, Ekola et al. US 2018/0134258, Kobrin et al. US 2020/0086346, Giraud et al. US 2018/0345916, Galera et al. US 2020/0023815 and Saito US 2020/0238305.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713